DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 12, 13, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavakoli et al. (US 2018/0329465) in view of Nakamura et al. (US 2006/0010332).
As to claim 1, Tavakoli discloses an eyewear device that provides augmented reality services (virtual reality headset 199 of fig. 1 [0034]), the eyewear device comprising: a frame configured to be worn on a head of a user (frame of device 199 of fig. 1); a camera system supported by the frame (cameras 148 of fig. 6), the camera system comprising a first camera and a second camera (image sensor processor for cameras 111 of fig. 6, plural cameras are referenced); a display system supported by the frame (display 132 of fig. 6); a temperature sensor supported by the frame, the temperature sensor configured to detect a temperature of the eyewear device (sensors 157A, for example, may measure junction temperatures of the respective processing components 110, 182, 132 [0037]); and electronics supported by the frame (system 102 of fig. 6), the electronics coupled to the camera system (148 of fig. 6), the display system (132 of fig. 6), and the temperature sensor (157 of fig. 6), the electronics having at least two power configuration modes (adjustable performance setting associated with power consumption [0066]) and comprising a processing system (CPU 110 of fig. 6) configured to: run application services of the eyewear device, at least one of the application services configured to use at least one of the camera system or the display system (an active virtual reality application (shown stored in the DRAM) may be in execution by various processing components such as, but not necessarily limited to, the CPU 110, GPU 182 and LCD display 132 [0036]); monitor the temperature of the temperature sensor (measure junction temperatures of the respective processing components 110, 182, 132 [0037]); compare the monitored temperature to a threshold temperature (identify temperature thresholds and/or power budgets that could be exceeded [0066]); notify the at least one application service of an upcoming change from a first of the at least two power configuration modes to a second of the at least two power configuration modes (VWA module 101 may work with an application program interface (“API”) or middleware 27 to cause the active immersive multimedia application to adjust its workload requirements upstream from the processing components [0039])
responsive to the monitored temperature reaching the threshold temperature [0066]; and change the electronics from the first power configuration mode to the second power configuration mode (API/Middleware module 27 and VWA module 101 may be collectively responsible for selecting and making adjustments to performance settings associated with active processing components according to a given VR use case, such as GPU 182 [0065], i.e. changing power mode of the GPU), but does not explicitly disclose that change is performed after notifying the at least one application service.
In the same field of endeavor, Nakamura discloses power mode management processing wherein change form first power configuration mode to second power configuration mode is performed after notifying the at least one application service (power mode change is performed after notifying application A102 [0052 – 0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tavakoli and the teachings of Nakamura, such that application service was notified prior to the change of the electronics from the first power configuration mode to the second power configuration mode, with motivation to provide a device by which power saving can be achieved while consumption of a device can be avoided (Nakamura [0014].)

As to claim 2 (dependent on 1), Tavakoli discloses the eyewear device, wherein the at least one application service includes a first operating state and a second operating state and wherein the at least one application service changes from the first operating state to the second operating state responsive to the notifying of the upcoming change (the VWA module 101 may work with an application program interface (“API”) or middleware 27 to cause the active immersive multimedia application to adjust its workload requirements upstream from the processing components [0039], i.e. changing between operating states).

As to claim 12 (dependent on 1), Nakamura discloses the eyewear device, wherein the processing system is further configured to: wait for a predetermined period of time after notifying the application services to transition from the first power configuration mode to the second power configuration mode (system control service 113 has a timer function, and is notified of the power mode transition request also from the timer function when a set duration has elapsed [0053]).

As to claim 13, Tavakoli discloses a method for use with an eyewear device that provides augmented reality services (virtual reality headset 199 of fig. 1 [0034]), the eyewear device comprising a camera system (cameras 148 of fig. 6), a display system (display 132 of fig. 6), and electronics (system 102 of fig. 6), the method comprising: running application services on the electronics of the eyewear device, at least one of the application services configured to use at least one of the camera system or the display system (an active virtual reality application (shown stored in the DRAM) may be in execution by various processing components such as, but not necessarily limited to, the CPU 110, GPU 182 and LCD display 132 [0036]); monitoring a temperature of the eyewear device (sensors 157A, for example, may measure junction temperatures of the respective processing components 110, 182, 132 [0037]); comparing the monitored temperature to a threshold temperature (identify temperature thresholds and/or power budgets that could be exceeded [0066]); notifying the at least one application service of an upcoming change from a first of at least two power configuration modes for the electronics to a second of at least two power configuration modes (VWA module 101 may work with an application program interface (“API”) or middleware 27 to cause the active immersive multimedia application to adjust its workload requirements upstream from the processing components [0039]) for the electronics responsive to the monitored temperature reaching the threshold temperature [0066]; and changing the electronics from the first power configuration mode to the second power configuration mode(API/Middleware module 27 and VWA module 101 may be collectively responsible for selecting and making adjustments to performance settings associated with active processing components according to a given VR use case, such as GPU 182 [0065], i.e. changing power mode of the GPU),  but does not explicitly disclose that change is performed after notifying the at least one application service.
In the same field of endeavor, Nakamura discloses power mode management processing wherein change form first power configuration mode to second power configuration mode is performed after notifying the at least one application service (power mode change is performed after notifying application A102 [0052 – 0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tavakoli and the teachings of Nakamura, such that application service was notified prior to the change of the electronics from the first power configuration mode to the second power configuration mode, with motivation to provide a device by which power saving can be achieved while consumption of a device can be avoided (Nakamura [0014].)

As to claim 14 (dependent on 13), Tavakoli discloses the method, wherein the at least one application service includes a first operating state and a second operating state and wherein the method further comprises: changing from the first operating state to the second operating state responsive to the notifying of the upcoming change (the VWA module 101 may work with an application program interface (“API”) or middleware 27 to cause the active immersive multimedia application to adjust its workload requirements upstream from the processing components [0039], i.e. changing between operating states).

As to claim 20, Tavakoli discloses a non-transitory computer readable medium including instructions for configuring an eyewear device that provides augmented reality services (virtual reality headset 199 of fig. 1 [0034]), the eyewear device comprising a camera system (cameras 148 of fig. 6), a display system (display 132 of fig. 6), and electronics (system 102 of fig. 6), the instructions, when executed by a processing system of the eyewear device configure the processing system to perform functions comprising: running application services on the electronics of the eyewear device, at least one of the application services configured to use at least one of the camera system or the display system (an active virtual reality application (shown stored in the DRAM) may be in execution by various processing components such as, but not necessarily limited to, the CPU 110, GPU 182 and LCD display 132 [0036]); monitoring a temperature of the eyewear device (sensors 157A, for example, may measure junction temperatures of the respective processing components 110, 182, 132 [0037]); comparing the monitored temperature to a threshold temperature (identify temperature thresholds and/or power budgets that could be exceeded [0066]); notifying the at least one application service of an upcoming change from a first of at least two power configuration modes for the electronics to a second of at least two power configuration modes (VWA module 101 may work with an application program interface (“API”) or middleware 27 to cause the active immersive multimedia application to adjust its workload requirements upstream from the processing components [0039]) for the electronics responsive to the monitored temperature reaching the threshold temperature [0066]; and changing the electronics from the first power configuration mode to the second power configuration mode(API/Middleware module 27 and VWA module 101 may be collectively responsible for selecting and making adjustments to performance settings associated with active processing components according to a given VR use case, such as GPU 182 [0065], i.e. changing power mode of the GPU), but does not explicitly disclose that change is performed after notifying the at least one application service.
In the same field of endeavor, Nakamura discloses power mode management processing wherein change form first power configuration mode to second power configuration mode is performed after notifying the at least one application service (power mode change is performed after notifying application A102 [0052 – 0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tavakoli and the teachings of Nakamura, such that application service was notified prior to the change of the electronics from the first power configuration mode to the second power configuration mode, with motivation to provide a device by which power saving can be achieved while consumption of a device can be avoided (Nakamura [0014].)

Allowable Subject Matter
Claims 3 – 11 and 15 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 3, the Prior Art of record fails to disclose the eyewear device of claim 2, wherein the at least one application service is a position tracking service, the first operating state utilizes images from the first camera and the second camera to determine position, and the second operating state utilizes images from the first camera but not the second camera to determine position. (Emphasis Added.)

As to claim 5, the Prior Art of record fails to disclose the eyewear device of claim 2, wherein the at least one application service is a plane detection service, the first operating state utilizes images from the first camera and the second camera operating at a first frame capture rate, and the second operating state utilizes images from the first camera and the second camera operating at a second frame capture rate. (Emphasis Added.)

As to claim 7, the Prior Art of record fails to disclose the eyewear device of claim 2, wherein the electronics includes a graphical processing unit (GPU) coupled to the display system, the at least one application service is a rendering service configured to render images with the GPU, the first operating state renders images at a first frame rate, and the second operating state renders images at a second frame rate. (Emphasis Added.)

As to claim 8, the Prior Art of record fails to disclose the eyewear device of claim 2, wherein the at least one application service is an over-render border service configured to render images outside a field of view of the display system by a number of pixels, the first operating state renders images outside the field of view for the number of pixels, and the second operating state reduces or eliminates the number of pixels for rendering images outside the field of view. (Emphasis Added.)

As to claim 9, the Prior Art of record fails to disclose the eyewear device of claim 2, wherein the at least one application service is a display service configured to control brightness of images presented by the display system, the first operating state has a first electrical current limit for the display system, and the second operating state has a second electrical current limit for the display system that is lower than the first electrical current limit. (Emphasis Added.)

As to claim 10, the Prior Art of record fails to disclose the eyewear device of claim 2, wherein the at least one application service is a background service, the first operating state is an operational state in which tasks are performed, and the second operating state is a non-operational state in which the tasks are deferred. (Emphasis Added.)

As to claim 11, the Prior Art of record fails to disclose the eyewear device of claim 2, wherein the at least one application service is a capture service that records an AR experience, the first operating state is an operational state in which the AR experience is recorded, the second operating state is a non- operational state in which the AR experience is not recorded, and the processing system is further configured to: present a message with the display system that AR recording is not available when the capture service is in the second operating state. (Emphasis Added.)

As to claim 15, the Prior Art of record fails to disclose the method of claim 14, wherein the at least one application service is a position tracking service, and the method further comprises: determining position in the first operating state utilizing images from the first camera and the second camera; and determining position in the second operating state utilizing images from the first camera but not the second camera. (Emphasis Added.)


As to claim 17, the Prior Art of record fails to disclose the method of claim 14, wherein the at least one application service is a plane detection service, the first operating state utilizes images from the first camera and the second camera operating at a first frame capture rate, and the second operating state utilizes images from the first camera and the second camera operating at a second frame capture rate. (Emphasis Added.)

As to claim 18, the Prior Art of record fails to disclose the method of claim 14, wherein the electronics includes a graphical processing unit (GPU) coupled to the display system, the at least one application service is a rendering service configured to render images with the GPU, the first operating state renders images at a first frame rate, and the second operating state renders images at a second frame rate. (Emphasis Added.)

As to claim 19, the Prior Art of record fails to disclose the method of claim 14, wherein the at least one application service is a capture service that records an AR experience, the first operating state is an operational state in which the AR experience is recorded, the second operating state is a non-operational state in which the AR experience is not recorded, and the method further comprises: presenting a message with the display system that AR recording is not available when the capture service is in the second operating state. (Emphasis Added.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623